SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION DWS Core Fixed Income Fund DWS Short Duration Fund DWS Global Inflation Plus Fund DWS Short Duration Plus Fund DWS GNMA Fund DWS Strategic Government Securities Fund DWS High Income Fund DWS Strategic Income Fund DWS High Income Plus Fund The following information supplements similar information under the heading “Board Members and Officers” in the above named funds’ statement of additional information: Board Members and Officers Identification and Background The following table presents certain information regarding the Board Members of the Trust. Each Board Member’s year of birth is set forth in parentheses after his or her name. Unless otherwise noted, (i) each Board Member has engaged in the principal occupation(s) noted in the table for at least the most recent five years, although not necessarily in the same capacity, and (ii) the address of each Board Member that is not an “interested person” (as defined in the 1940 Act) of the Trust or the Advisor (each, an “Independent Board Member”) is c/o Paul K. Freeman, Independent Chairman, DWS Funds, PO Box 101833, Denver, CO 80250-1833. The term of office for each Board Member is until the election and qualification of a successor, or until such Board Member sooner dies, resigns, is removed or as otherwise provided in the governing documents of the Trust. Because the fund does not hold an annual meeting of shareholders, each Board Member will hold office for an indeterminate period. Independent Board Members Name, Year of Birth, Position with the Fund and Length of Time Served(1) Business Experience and Directorships During the PastFiveYears Number of Funds in DWS Fund Complex Overseen Other Directorships Held by Board Member Paul K. Freeman (1950) Chairperson since 2009, and Board Member since 1993 Consultant, World Bank/Inter-American Development Bank; Governing Council of the Independent Directors Council (governance, education committees); formerly: Project Leader, International Institute for Applied Systems Analysis (1998-2001); Chief Executive Officer, The Eric Group, Inc. (environmental insurance) (1986-1998) - John W. Ballantine (1946) Board Member since 1999 Retired; formerly: Executive Vice President and Chief Risk Management Officer, First Chicago NBD Corporation/The First National Bank of Chicago (1996-1998); Executive Vice President and Head of International Banking (1995-1996); Directorships: Healthways Inc. (provider of disease and care management services); Portland General Electric (utility company); Stockwell Capital Investments PLC (private equity); former Directorships: First Oak Brook Bancshares, Inc. and Oak Brook Bank; Prisma Energy International - Henry P. Becton, Jr. (1943) Board Member since 1990 Vice Chair and former President, WGBH Educational Foundation; Directorships: Association of Public Television Stations; Lead Director, Becton Dickinson and Company(2) (medical technology company); Lead Director, Belo Corporation(2) (media company); Public Radio International; Public Radio Exchange (PRX); The PBS Foundation; former Directorships: Boston Museum of Science; American Public Television; Concord Academy; New England Aquarium; Mass. Corporation for Educational Telecommunications; Committee for Economic Development; Public Broadcasting Service - Dawn–Marie Driscoll (1946) Board Member since 1987 President, Driscoll Associates (consulting firm); Executive Fellow, Center for Business Ethics, Bentley University; formerly: Partner, Palmer & Dodge (1988-1990); Vice President of Corporate Affairs and General Counsel, Filene’s (1978-1988); Directorships: Director of ICI Mutual Insurance Company (since 2007); Advisory Board, Center for Business Ethics, Bentley University; Trustee, Southwest Florida Community Foundation (charitable organization); former Directorships: Investment Company Institute (audit, executive, nominating committees) and Independent Directors Council (governance, executive committees) Trustee, Sun Capital Advisers, Inc. (22 open-end mutual funds advised by Sun Capital Advisers, Inc.) (since 2007) Keith R. Fox (1954) Board Member since 1996 Managing General Partner, Exeter Capital Partners (a series of private investment funds); Directorships: Progressive International Corporation (kitchen goods importer and distributor); Box Top Media Inc. (advertising); The Kennel Shop (retailer); former Chairman, National Association of Small Business Investment Companies - Kenneth C. Froewiss (1945) Board Member since 2001 Adjunct Professor of Finance, NYU Stern School of Business (September 2009 - present; Clinical Professor from 1997-September 2009); Member, Finance Committee, Association for Asian Studies (2002-present); Director, Mitsui Sumitomo Insurance Group (US) (2004- present); prior thereto, Managing Director, J.P. Morgan (investment banking firm) (until 1996) - Richard J. Herring (1946) Board Member since 1990 Jacob Safra Professor of International Banking and Professor, Finance Department, The Wharton School, University of Pennsylvania (since July 1972); Co-Director, Wharton Financial Institutions Center (since July 2000); Independent Director of Barclays Bank Delaware (since September 2010); formerly: Vice Dean and Director, Wharton Undergraduate Division (July 1995-June 2000); Director, Lauder Institute of International Management Studies (July 2000-June 2006) Director, Japan Equity Fund, Inc. (since September 2007), Thai Capital Fund, Inc. (since 2007), Singapore Fund, Inc. (since September 2007) William McClayton (1944) Board Member since 2004 Private equity investor (since October 2009); previously: Managing Director, Diamond Management &Technology Consultants, Inc. (global consulting firm) (2001-2009); Directorship: Board of Managers, YMCA of Metropolitan Chicago; formerly: Senior Partner, Arthur Andersen LLP (accounting) (1966-2001); Trustee, Ravinia Festival - Rebecca W. Rimel (1951) Board Member since 1995 President and Chief Executive Officer, The Pew Charitable Trusts (charitable organization) (1994 to present); Trustee, Thomas Jefferson Foundation (charitable organization) (1994 to present); Trustee, Executive Committee, Philadelphia Chamber of Commerce (2001 to 2007); Trustee, Pro Publica (2007-present) (charitable organization); formerly: Executive Vice President, The Glenmede Trust Company (investment trust and wealth management) (1983 to 2004); Board Member, Investor Education (charitable organization) (2004-2005); Director, Viasys Health Care(2) (January 2007-June 2007) Director, CardioNet, Inc. (healthcare) (2009-present) William N. Searcy, Jr. (1946) Board Member since 1993 Private investor since October 2003; formerly: Pension & Savings Trust Officer, Sprint Corporation(2) (telecommunications) (November 1989-September 2003) 119 Trustee, Sun Capital Advisers, Inc. (22 open-end mutual funds advised by Sun Capital Advisers, Inc.) (since 1998) Jean Gleason Stromberg (1943) Board Member since 1997 Retired; formerly: Consultant (1997-2001); Director, Financial Markets US Government Accountability Office (1996-1997); Partner, Fulbright & Jaworski, L.L.P. (law firm) (1978-1996); Directorships: The William and Flora Hewlett Foundation; former Directorships: Service Source, Inc., Mutual Fund Directors Forum (2002-2004), American Bar Retirement Association (funding vehicle for retirement plans) (1987-1990 and 1994- 1996) - Robert H. Wadsworth Board Member since 1999 President, Robert H. Wadsworth & Associates, Inc. (consulting firm) (1983 to present); Director, The Phoenix Boys Choir Association - Officers4 Name, Year of Birth, Position with the Fund and Length of Time Served5 Principal Occupation(s) During Past 5 Years and Other Directorships Held Michael G. Clark6 (1965) President, 2006–present Managing Director3, Deutsche Asset Management (2006–present); President of DWS family of funds; Director, ICI Mutual Insurance Company (since October 2007); formerly, Director of Fund Board Relations (2004–2006) and Director of Product Development (2000–2004), Merrill Lynch Investment Managers; Senior Vice President Operations, Merrill Lynch Asset Management (1999–2000) John Millette7 (1962) Vice President and Secretary, 1999–present Director3, Deutsche Asset Management Paul H. Schubert7 (1963) Chief Financial Officer, 2004–present Treasurer, 2005–present Managing Director3, Deutsche Asset Management (since July 2004); formerly, Executive Director, Head of Mutual Fund Services and Treasurer for UBS Family of Funds (1998–2004); Vice President and Director of Mutual Fund Finance at UBS Global Asset Management (1994–1998) Caroline Pearson7 (1962) Chief Legal Officer, April2010–present Managing Director3, Deutsche Asset Management; formerly, Assistant Secretary for DWS family of funds (1997–2010) Rita Rubin8 (1970) Assistant Secretary, 2009–present Vice President and Counsel, Deutsche Asset Management (since October 2007); formerly, Vice President, Morgan Stanley Investment Management (2004–2007) Paul Antosca7 (1957) Assistant Treasurer, 2007–present Director3, Deutsche Asset Management (since 2006); Vice President, The Manufacturers Life Insurance Company (U.S.A.) (1990–2006) Jack Clark7 (1967) Assistant Treasurer, 2007–present Director3, Deutsche Asset Management (since 2007); formerly, Vice President, State Street Corporation (2002–2007) Diane Kenneally7 (1966) Assistant Treasurer, 2007–present Director3, Deutsche Asset Management John Caruso8 (1965) Anti–Money Laundering Compliance Officer, 2010–present Managing Director3, Deutsche Asset Management Robert Kloby8 (1962) Chief Compliance Officer, 2006–present Managing Director3, Deutsche Asset Management 1 The length of time served represents the year in which the Board Member joined the board of one or more DWS funds currently overseen by the Board. 2 A publicly held company with securities registered pursuant to Section12 of the Securities Exchange Act of 1934. 3 Executive title, not a board directorship. 4 As a result of their respective positions held with the Advisor, these individuals are considered “interested persons” of the Advisor within the meaning of the 1940 Act. Interested persons receive no compensation from the fund. 5 The length of time served represents the year in which the officer was first elected in such capacity for one or more DWS funds. 6 Address: 100 Plaza One, Jersey City, NJ 07311. 7 Address: One Beacon Street, Boston, MA 02108. 8 Address: 60 Wall Street, New York, New York 10005. Please Retain This Supplement for Future Reference February 17, 2011
